Citation Nr: 0110425	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant has reported that he served on active duty from 
May 19, 1980, to February 5, 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from September and 
December 1993 rating actions by the Boston, Massachusetts 
Regional Office (RO) which denied service connection for a 
psychiatric disability.


REMAND

Review of the record discloses that the appellant's service 
medical records have not been obtained, and that numerous 
attempts to retrieve them have been unsuccessful.  The Board 
points out in this regard, however, that VA has a 
responsibility to make a "reasonably exhaustive search," 
which search must include alternate or collateral sources.  
Dixon v. Derwinski, 3 Vet.App. 261, 263-64 (1992).  In this 
case, the RO sought records from the National Personnel 
Records Center (NPRC), the appellant's reserve unit and the 
United States Army Reserve Personnel Center (ARPERCEN).  None 
has responded with helpful information, particularly NPRC who 
indicated that the appellant's reserve unit should be 
contacted, and ARPERCEN who repeatedly indicated that another 
request for such records was being processed.  Additionally, 
the RO contacted the National Archives and ARPERCEN by 
telephone in October 1999 and discovered that no records were 
on file at either location according to their computer 
records.  However, neither agency was asked to otherwise 
conduct a more exhaustive search.  Additionally, while the RO 
contacted the appellant several times regarding his records 
and military unit(s), the Board finds that it would be 
reasonable to now ask the appellant to further document each 
facility where he was evaluated medically during service.  
Each facility should be contacted.  NPRC, National Archives, 
the appellant's reserve unit(s) and ARPERCEN should again be 
asked to conduct more exhaustive searches.  The appellant 
should also be told of alternative or collateral means of 
obtaining information regarding psychiatric problems during 
military service, such as statements from others, 
particularly physicians or other caregivers who may have 
treated him during that time.

The Board also notes that, as often as the RO tried to obtain 
records, it also tried to obtain verification of the 
appellant's military service, but to no avail.  It is 
imperative that efforts be taken to verify that the appellant 
had qualifying military service.  

The record reflects that extensive private and VA clinical 
reports dating from 1991 have been received.  The Board notes 
that when the appellant was afforded psychological evaluation 
by E. L. Brown, Psy.D., in December 1991, he indicated that 
he overdosed on cocaine on three occasions subsequent to the 
beginning of a substance abuse problem in 1987, and required 
emergency attention at Boston City Hospital.  It was noted 
that he underwent detoxification on six different occasions 
and was involved in 30-day treatments in three or four 
different settings.  This clinical information has not been 
made available for review and should be retrieved.  The Board 
is of the opinion that the appellant's representative should 
assist him in identifying all treating facilities during and 
since military service.

Finally, it should be pointed out that the action requested 
above is consistent with VA's duty to assist as now set forth 
in new law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The RO has not yet considered the 
appellant's claim in the context of the new law; nor has the 
appellant had an opportunity to prosecute the claim in that 
context.  Consequently, in order to ensure the appellant due 
process of law, to avoid the possibility of prejudice, and to 
obtain the information mentioned above, the Board will remand 
the claim to the RO.  38 C.F.R. § 19.9 (2000).

This case is thus REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of the additional records 
cited above, including any and all VA 
and Boston City Hospital clinical 
records dating from 1981.  

2.  The appellant should be contacted and 
asked to identify each facility where he 
was evaluated during military service and 
since.  The RO should thereafter obtain 
records from each such location 
identified.  The appellant should be 
informed that alternative or collateral 
sources of information may be available 
to show the onset of psychiatric problems 
in service, particularly information from 
any physician or caregiver who may have 
treated him during that time.

3.  The RO should also seek verification 
of the appellant's military service.  
Service medical and personnel records 
should also be sought from NPRC, 
ARPERCEN, any reserve unit where the 
appellant may have served, and the 
National Archives.  As noted above, 
searches at these locations should be 
more exhaustive than the previous cursory 
ones.

4.  If confirmation of military service 
and additional records are received, the 
appellant should be scheduled for an 
examination to determine whether any 
currently shown psychiatric disability 
is attributable to military service.  
Specifically, the examiner should be 
asked to review the entire record, and 
set forth the medical probabilities that 
a psychiatric disability is traceable to 
the appellant's military service.  If no 
link to service is found, the examiner 
should affirmatively say so, and this 
conclusion should be explained in light 
of the available record.

5.  The RO should ensure that all 
development sought in this remand is 
completed.  If the examination report is 
deficient, particularly with respect to 
the medical nexus opinion, it should be 
returned to the examiner for further 
action.

6.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  In conjunction 
with its adjudication of this case, the 
RO should seek clarification of the 
appellant's desire to appear at a 
hearing before a member of the Board.  
(On his April 1994 VA Form 9, the 
appellant requested such a hearing, but 
also asked for a hearing before a RO 
hearing officer.)  If the appellant 
desires a hearing before a member of the 
Board at the RO, such a hearing should 
be scheduled.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any requested hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


